Citation Nr: 0124477	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for PTSD.  

In July 1998 the Board remanded the case to the RO for 
further development.

The Board also notes that in a May 1999 rating action, the RO 
denied entitlement to service connection for Hepatitis C.  
The appellant was provided notice of the decision and his 
appellate rights.  He filed a Notice of Disagreement with the 
decision in May 1999.  The RO issued a Statement of the Case 
in December 1999.  There is no evidence in the record that 
the appellant or his representative submitted a substantive 
appeal within 60 days of mailing of the Statement of the Case 
or one year of the date of notification of the rating 
decision.  38 C.F.R. § 20.302 (2001).  Accordingly, this 
issue is not before the Board for appellate consideration.

In May 2000, the veteran provided oral testimony before a 
hearing officer at the RO in Cheyenne, Wyoming, a transcript 
of which has been associated with the claims file.  

In July 2001, the veteran provided oral testimony at a travel 
board hearing with the undersigned Member of the Board at the 
RO, in Cheyenne, Wyoming, a transcript of which has been 
associated with the claims file.  At the hearing, the veteran 
submitted additional evidence along with a waiver of initial 
review by the RO.  Accordingly, the Board may proceed with 
appellate review of the veteran's claim.  38 C.F.R. § 
20.1304(c) (2001).



FINDINGS OF FACT

1.  There is competent evidence of stressor corroboration to 
support a diagnosis of PTSD resulting from military service.

2.  The medical evidence establishes a diagnosis of PTSD 
based on military service.  


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. § 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the service medical records shows that the 
veteran was seen in the mental hygiene clinic for complaints 
of not being able to wake up in the morning and talking in 
his sleep.  A diagnosis of a psychiatric disorder was not 
provided.  

Review of the service personnel records demonstrates that the 
veteran served in the Republic of Vietnam as evidenced by his 
receipt of the National Defense Service Medal, Vietnam 
Campaign Medal w/60 Device, and Vietnam Service Medal w/1 
Bronze Service Star.  He did not receive any awards or 
decorations indicative of participation in combat.  His 
principal duties in Vietnam were mail driver and clerk.  

Associated with the claims file are documents from the 
Criminal Investigation Division Report of Investigation dated 
during the veteran's period of service.  A summary report of 
VA hospitalization in September and October 1972 for multiple 
drug dependency is also of record.

Associated with the claims file are VA clinical records dated 
from June 1994 to July 1995.  The records reflect that the 
veteran was seen with complaints relative to his experiences 
in Vietnam.  He received therapy via a VA PTSD program, 
wherein his diagnoses included PTSD, depression, general 
anxiety, and substance abuse.  

Associated with the claims file are private clinical records 
dated in July 1974 that show the veteran was hospitalized 
through involuntary detention.  The diagnoses were major 
depression, alcohol abuse, and cannabis abuse.  

Associated with the claims file is a VA hospitalization 
report dated August 1994 to February 1995.  The veteran was 
hospitalized due to suicidal behavior.  The diagnoses were 
PTSD and alcohol dependence, episodic.  

Associated with the claims file is a report of VA 
hospitalization report from July to October 1995 that shows 
the veteran was admitted for treatment of his PTSD.  The 
diagnoses were PTSD, chronic and polysubstance dependence.  

In a statement dated in July 1995, the veteran reported the 
following stressors:  he was among a group of individuals who 
were responsible for the shooting of a Japanese Officer; 
witnessing the torture and drowning of a Vietnamese boy; 
suicide death of a friend; running over a Vietnamese boy on a 
bicycle with his 3/4 ton motor vehicle, shooting into the 
windshield of an Army truck full of Vietnamese soldiers; and 
witnessing the helicopter crash at Phu Loi wherein the 
occupant was killed.  

The veteran was accorded a VA psychiatric examination in 
November 1995.  At that time, he reported some of the above 
stressors in detail.  He complained of sleep disturbance, 
survivor's guilt, poor concentration, suicidal ideation, and 
minimal interest in activities outside of the home.  The 
diagnoses were PTSD, depression secondary to PTSD, and 
history of polysubstance abuse. 

Associated with the claims folder are two reports from the 
National Archives at College Park.  One of the reports was 
retrieved from the Combat Area Casualties Current File 
(CACCF), a database containing information on U.S. military 
causalities from the conflict in Southeast Asia.  The second 
report was retrieved from the Office of Adjutant General 
(TAGCEN).  Both reports verified the veteran's reported 
stressor, death of Specialist Fourth Class (SP4) soldier in a 
helicopter crash.  The National Archives noted minor 
discrepancies between the two reports, but stated that data 
retrieved from CACCF was more accurate.  

Associated with the claims file is USARV Form 214-R, Serious 
Incident Report Worksheet.  The report reveals that on April 
4, 1971 in Phu Loi, a Sergeant observed a Chinook helicopter 
fly erratically over Phu Loi, flip nose down and crash, at 
which time it exploded and was totally destroyed by fire.  
One body burned beyond recognition was discovered within the 
helicopter and was transferred to the mortuary for autopsy 
and identification.  

Associated with the claims file is a printed copy of an 
electronic statement dated in March 1998 from C.A.  C.A. 
stated that in 1971, he was assigned as a doorgunner to the 
helicopter that crashed at Phu Loi.  He stated that he was on 
leave when the crash occurred and was told of the incident.  

Associated with the claims file are records received from the 
Social Security Administration (SSA) relative to the 
veteran's evaluation for SSA benefits.  

In a statement dated in December 1999, RM, MA, Readjustment 
Counselor stated that he had been working with the veteran as 
his therapist since 1991.  He stated that he believed that 
the veteran suffered from PTSD as a result of his Vietnam and 
military services.  

Associated with the claims file is a VA hospitalization 
report dated in January 2000 that shows admission for 
treatment for PTSD.  Treatment records dated from January to 
February 2000 show the daily therapy reports of the PTSD Day 
Hospital. 

Associated with the claims file are clinical records from the 
Vet Center dated from January to July 2000, which show 
ongoing treatment for PTSD.  

At a hearing held in May 2000 at the RO, the veteran provided 
a detailed overview of the evidence of record as well as 
clarification of some of the evidence of record.  

In a statement dated in November 2000, C.D., Ph.D., stated 
that he had reviewed some of the veteran's past psychiatric 
case notes and test results dating from 1972.  He noted that 
the veteran had been appropriately diagnosed with PTSD on 
several occasions.  

In a statement received in July 2001, a former comrade of the 
veteran stated that they served in the same unit in Vietnam 
and performed some of the same duties.  The primary duties 
were that of courier, which carried correspondence between 
various units.  He stated that during the veteran's tour of 
duty he was assigned to a security platoon, where duties 
consisted of maintaining and repairing the perimeter defenses 
as well as perimeter guard duty.  

At his hearing held in 2001 at the RO, the veteran provided 
testimony about the duties he performed during service.  He 
testified about the effects of his PTSD on his daily living.  

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A(b)) (West Supp. 2001); see 
also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA and private treatment reports.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  As noted 
earlier, the Board remanded the veteran's claims to the RO 
for further development.  
Such development was undertaken in accordance with the 
Board's directives.  The RO also considered the veteran's 
claims under the new law referable to the duty to assist the 
veteran as mandated by the VCAA.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this regard the Board notes that the veteran 
was notified of the change in law via correspondence issued 
in March 2001. 

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The award of service connection for PTSD, requires the 
presence of three elements: (1) medical evidence diagnosing 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.

Service Connection

The Board finds service connection is warranted for PTSD.  As 
reported above, the claims file includes clinical diagnoses 
of PTSD by competent medical professionals who have diagnosed 
the disorder based on in-service stressors reported by the 
veteran.  Additionally, the veteran submitted National 
Archives reports and USARV Form 214-R in support of his 
claimed stressor.  The veteran's service personnel records 
show that his duties while stationed in Vietnam were mail 
driver and clerk, which satisfies the Board that the veteran 
carried correspondence to various units. 

Although most of the veteran's claimed stressors would be 
impossible to verify via an official records search due to a 
lack of detailed information, i.e. names and dates, and while 
there is no way to verify whether the veteran was actually 
present and/or witnessed the Chinook helicopter crash at Phu 
Loi that resulted in the death of a soldier, the reports from 
National Archives and USARV Form 214-R tend to verify the 
claimed in-service stressor.  In this regard, there is no 
evidence to contradict his reported eye-witness account of 
the helicopter crash.  

Although the record shows inconsistencies in regard to some 
of the veteran's reported stressors, it is clear that the 
helicopter crash occurred, and the Board finds that there is 
sufficient verification of events and the veteran's location 
and duties as to raise a reasonable doubt concerning his 
proximity to the event as alleged.  Moreover, the veteran's 
treating therapist testified that the veteran is truthful.  
The Board finds, allowing all benefit of the doubt, that at 
least one of the veteran's claimed in- service stressors has 
been established.  As there are currently of record diagnoses 
of PTSD which have been linked to active duty by competent 
evidence of record and as the Board has found that one of the 
in-service stressors has been established, service connection 
is warranted for the veteran's PTSD.


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

In an October 2000 decision the RO denied a claim of clear 
and unmistakable error in a December 1972 rating decision in 
which the RO denied service connection for a psychiatric 
disorder then diagnosed as multiple drug dependency.  
Notification of the decision was sent to him along with a 
copy of the rating action on October 21, 2001.  In a December 
2000 statement the veteran noted his disagreement with the 
VARO decisions dated October 20 and 21.  Because the October 
21 notification included a rating decision on the issue of 
clear and unmistakable error in the 1972 decision, the Board 
construes the veteran's statement as a notice of disagreement 
with that issue.  Consequently, a statement of the case on 
the issue must be sent to the veteran and his representative 
by the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
case is therefore remanded for the following:

The RO should send to the veteran and to 
his representative a statement of the 
case on the issue of whether or not 
there is clear and unmistakable error in 
the 1972 rating decision which denied 
service connection for a psychiatric 
disorder then diagnosed as multiple drug 
dependency.

If and only if the veteran and/or his representative submits 
a timely substantive appeal in response to the statement of 
the case, the case should then be returned to the Board for 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this issue.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

